Judgment of conviction of the City Magistrate’s Court, Municipal Term,  reversed upon the law and the facts, fine remitted, and defendant discharged, upon the ground that the facts failed to establish an employment of the boy in *744question within the meaning and intent of the statute, section 130 of the Labor Law. There was no hiring by defendant of his stepson, nor any wages paid nor promise thereof; and the sending of his stepson on an occasional errand which interfered with neither the boy’s schooling nor play was not an employment at which the statute aimed. Kelly, P. J., Young, Kapper and Hagarty, JJ., concur; Lazansky, J., concurs in the result.